Citation Nr: 0637601	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In October 1996, the RO denied the claim of entitlement to an 
increased rating for right Achilles tendonitis, evaluated as 
10 percent disabling.  The RO also denied the claim of 
entitlement to an increased (compensable) rating for 
sinusitis.  

In August 1998, the RO assigned a 20 percent rating for the 
disability of right Achilles tendonitis, effective October 
1995, and continued the noncompensable disability rating for 
sinusitis.  Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the veteran is presumed to be seeking the maximum benefit 
allowed by law.  Consequently, although the RO increased the 
veteran's disability rating for the service-connected 
disability of right Achilles tendonitis, the claim remains in 
controversy because less than the maximum benefit has been 
awarded.  

This case was previously before the Board.  In October 2003, 
the Board remanded the issues of entitlement to an increased 
rating for right Achilles tendonitis, evaluated as 20 percent 
disabling, and entitlement to an increased (compensable) 
rating for sinusitis, for further development.  A review of 
the record shows that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  The disability of right Achilles tendonitis is manifested 
by limitation of motion and the veteran is in receipt of the 
highest disability rating allowed under the law for 
limitation of motion of the ankle.  

2.  The record does not include evidence which demonstrates 
that the right Achilles tendonitis is manifested by ankylosis 
of the ankle.  

3.  Sinusitis is manifested by symptoms which are more 
consistent with the criteria for a 30 percent rating in 
effect prior to October 7, 1996; the evidence demonstrates 
that the veteran's symptoms are more consistent with the 
criteria for severe sinusitis with frequent incapacitating 
recurrences, purulent discharge or crusting reflecting 
purulent discharge.  

4.  Sinusitis is not manifested by chronic osteomyelitis, 
severe symptoms after repeated surgeries and there is no 
evidence that he has sinusitis which is near constant.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
the disability of right Achilles tendonitis, evaluated as 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5270 to 5274 (2006).  

2.  The criteria for entitlement to a 30 percent disability 
rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6510 to 6514 
(1995).  

3.  The criteria for entitlement to a rating in excess of 30 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6510 to 
6514 (1995,2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In May 2004, subsequent to the RO's initial unfavorable 
decision, the veteran was provided with correspondence that 
properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b) as it pertains to 
entitlement to an increased rating for the disability of 
Achilles tendonitis and sinusitis.  He was provided with 
similar notice letters in June 2005, November 2005, and 
February 2006.  For the reasons explained in detail below, 
the Board finds that the notice letter satisfies VA's duties 
to notify and assist the veteran, as required by 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b).  Therefore, the Board also 
finds that any defect with respect to the timing of the 
receipt of the notice letter in this case is harmless error, 
as the veteran has been provided with every opportunity to 
submit evidence and argument in support of the claims, and to 
respond to the VA notice letter.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
service connection benefits are awarded.  A review of the 
record shows that the requirements set forth in Dingess have 
not been met, as the veteran was not provided with such 
notice.  

Although the requirements set forth in Dingess have not been 
met, the Board finds that there is no prejudice to the 
veteran in proceeding with an issuance of a final decision, 
as the Board concludes that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
Achilles tendonitis.  Therefore, any question regarding the 
assignment of a disability rating or an effective date is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board's decision regarding the issue of entitlement to an 
increased (compensable) rating for sinusitis is favorable to 
the veteran.  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the disability rating and effective date elements when 
effectuating the award.  Therefore, despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds that the veteran has not been prejudiced in 
the Board's favorable adjudication of his appeal for an 
increased (compensable) rating for sinusitis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board initially concludes that the discussions contained 
in the May 2004, June 2005, November 2005, and February 2006 
notice letters complied with VA's duty to notify the veteran.  
The notice letters informed the veteran of the information 
and evidence that is necessary to substantiate the claims; 
the evidence already received in support of the claims; the 
evidence that VA is responsible for obtaining; and the 
evidence that the veteran is responsible for submitting in 
support of the claims.  He was also informed of the actions 
he should take in support of the claims, for example, he was 
informed of where to send the evidence and what he should do 
if he had questions or needed assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
that would be helpful in substantiating the claims.  

Secondly, the Board observes that VA also satisfied the duty 
to assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to the VA notice letters.  Further, VA 
has associated with the claims file the veteran's VA 
examination reports, VA medical treatment records, and non-VA 
medical records.  The veteran has not identified any 
additional evidence pertinent to the claims, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he is entitled to a disability 
rating, higher than 20 percent, for right Achilles 
tendonitis.  He also maintains that he is entitled to a 
compensable rating for sinusitis.  

Entitlement to an Increased Rating in General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

Entitlement to an Increased Rating for Right Achilles 
Tendonitis, Currently Evaluated as 20 Percent Disabling

The veteran filed the claim from which this appeal stems in 
October 1995.  During the appeal period, in August 1998, the 
RO assigned a 20 percent disability rating for the disability 
of right Achilles tendonitis, effective October 1995.  Note 
that in the August 1998 Supplemental Statement of the Case 
(SSOC), the RO stated that the next higher rating was 
assigned based on a finding of functional loss due to pain.  

Disabilities rated under Diagnostic Codes 5013 to 5024 will 
be rated on limitation of motion of the affected parts or as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5013 to 5024 (2006).  

Disabilities of the ankle are rated under Diagnostic Codes 
5270 to 5274.  Under Diagnostic Code 5270, Ankylosis of the 
Ankle, a 20 percent disability rating is assigned for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent disability rating is assigned for 
ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  

Under Diagnostic Code 5271, Limitation of Motion of the 
Ankle, a 20 percent disability rating is assigned for marked 
limitation of motion of the ankle.  A 20 percent disability 
rating is the maximum disability rating allowed under the 
law.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The RO 
evaluated the veteran's disability under Diagnostic Code 
5271.  The veteran is in receipt of the maximum rating under 
5271.  

Under Diagnostic Code, 5272, Ankylosis of the Subastragalar 
or Tarsal Joint, a 20 percent rating is assigned in poor 
weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5272.  Under Diagnostic Code 5273, Malunion of the Os Calcis 
or Astragalus, a 20 percent rating is assigned for marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Under 
Diagnostic Code 5274, a 20 rating is assigned for 
astragalectomy.  

A review of the veteran's statements submitted in support of 
the claim demonstrates that his primary contention is that 
his tendonitis has worsened in severity and that he has 
limited range of motion.  The pertinent evidence associated 
with the claims file includes VA medical treatment records, 
dated from June 1996 to October 1996, and VA examination 
reports, dated in June 1996, March 2000; and June 2005.  

On VA examination, dated in June 1996, the veteran underwent 
a nerve conduction study.  The nerve conduction study was 
normal.  There is no evidence of neuropathy in the right 
lower extremity.  

The VA X-ray report, dated in January 1998, shows that the 
veteran has a history of Achilles rupture, antalgic gait, and 
decreased range of motion of the right ankle.  Views of the 
right ankle revealed that there was no evidence of fracture 
or arthritic change.  The Achilles tendon appeared to be 
intact on these films and there is no evidence of edema in 
the pre-Achilles fat pad.  The impression is that the 
examination was normal.  

On VA examination, dated in March 2000, the veteran presented 
with complaints of aching pain when walking or standing for 
long periods of time.  On physical examination, the examiner 
observed a small palpable mass on the right Achilles tendon 
which is located 2 centimeter (cm) proximal to the insertion.  
The mass measures about 1 cm in diameter.  The range of 
motion studies reveal that the veteran was able to bring the 
ankle to 72 degrees.  There was pain on range of motion, 
especially at the end range of motion.  The muscle strength 
in the right ankle was 3 out of 5.  The examiner observed 
pain in movement of the muscles due to guarding.  When the 
veteran was standing, he was unable to rise onto his heels, 
his gait was severely antalgic, he limped when he walked, and 
he had a positive Helbings' sign.  The veteran was diagnosed 
as having right Achilles tendonitis secondary to an injury 
and equinus deformity of the right foot.  

The March 2000 VA Addendum shows that the veteran underwent a 
Magnetic Resonance Imaging (MRI) scan which shows that there 
was a mild retrocalcaneal bursitis of the right Achilles 
tendon.  It was noted that there was no evidence of tear or a 
mass in the Achilles tendon and the study was described as 
unchanged from the previous study that was done in 1998 of 
the same side.  

On VA examination, dated in January 2002, the veteran 
presented for evaluation of chronic tendonitis of the right 
Achilles tendon.  He complained of intermittent swelling and 
pain at the back of the right ankle joint in the region of 
the calcaneus tendon.  Prolonged standing and walking 
apparently increased the pain in the back of the right ankle 
joint.  He was, however, able to walk for a good distance.  
Calcaneus tendonitis was diagnosed.  

On physical examination of the right ankle joint, there was 
no evidence of swelling or muscle atrophy in the right leg or 
right foot.  The Achilles tendon appeared to be intact and 
there was no swelling or nodules.  Tenderness was present 
around the calcaneus tendon and muscle strength of the calf 
is 5 out of 5.  The range of motion studies of the ankle 
joint is within functional level both actively and passively: 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 10 degrees, and eversion to 15 degrees.  The 
veteran was diagnosed as having chronic tendonitis of the 
right Achilles tendon.  

On VA examination, dated in June 2005, the veteran presented 
with complaints of right ankle pain.  The examiner stated 
that the claims file was reviewed.  Additional complaints 
included stiffness, swelling, discomfort over the right 
Achilles tendon, increased pain when walking long distances, 
and an inability to run due to pain.  The veteran related 
that he experiences flare-ups three to four times per week, 
which lasted a few hours in duration.  Physical examination 
of the right ankle revealed no deformities, no cellulitis, no 
swelling, and the Achilles tendon appeared to be intact.  He 
was able to rise up on his toes; however, he was unable to 
walk on his heels, and he complained of pain.  Motor strength 
was 5 out of 5 with dorsiflexion, plantar flexion, inversion, 
and eversion.  Range of motion in plantar flexion was to 30 
degrees, dorsiflexion was to 15 degrees.  The examiner 
reported that after repetitive use there was additional loss 
of joint function of 20 percent.  Palpation of the Achilles 
tendon reveals some discomfort and again seemed to be intact.  
There was no atrophy of the surrounding muscles in the ankle.  

The veteran was assessed as having right Achilles tendonitis.  
The examiner concluded that the service-connected disability 
involves only the Achilles tendon and the ankle joint does 
not involve any surrounding muscles and nerves.  There was 
weakened movement and excess fatigability after repetitive 
motion, approximately 20 percent after repetitive use.  There 
was pain on dorsiflexion of the ankle and walking on the 
heels was painful.  The examiner further concluded that were 
no medical problems, which have an impact on the functional 
capacity affected by his service-connected disability.  

In view of the foregoing evidence, law and regulations, the 
Board determines that the evidence of record does not show 
that the veteran's service-connected right Achilles 
tendonitis is manifested by symptoms that meet the criteria 
for the next higher rating.  

The evidence does not reveal that the veteran suffers from 
ankylosis of the ankle.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91).  In fact, during the January 2002 VA 
examination, the examiner stated that the range of motion 
studies of the ankle joint was within functional level, both 
actively and passively.  Consequently, the veteran has 
movement in the area of the right ankle joint.  Thus, the 
veteran is not entitled to a higher rating under Diagnostic 
Code 5270, Ankylosis of the Ankle.  

Note that while the Board has considered whether the criteria 
of other applicable Diagnostic Codes have been met under 
Diagnostic Codes 5271, 5272, 5273, and 5274, the record shows 
that the veteran is already in receipt of a 20 percent 
disability rating.  See the complete criteria listed in 
detail above.  Therefore, the veteran is not entitled to a 
higher rating under Diagnostic Codes 5271, 5272, 5273, and 
5274.  

The Board concludes that the evidence does not show that the 
service-connected right Achilles tendonitis is manifested by 
symptoms that meet the criteria for the next higher rating 
under any applicable Diagnostic Code.  

The Board also concludes that a rating higher than the 
percentage already assigned, based on functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 is not warranted.  While 
the medical evidence shows that the veteran suffers from 
functional loss in the area of the right ankle joint, the 
Board finds that any additional disability caused by the 
veteran's functional loss is contemplated in the 20 percent 
evaluation currently assigned.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 20 percent disabling.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased (Compensable) Rating for 
Sinusitis

In October 1995, the veteran filed a claim of entitlement to 
an increased rating for sinusitis.  He essentially maintains 
that the service-connected disability of sinusitis has 
increased in severity and that he is entitled to a 
compensable disability rating.  A review of the claims file 
shows that the veteran reported having been hit in the face 
by flying metal, which resulted in an injury to the nose.  He 
claims that the shrapnel remains lodged in his nose.  

The veteran related that he underwent surgery in March 1990, 
March 1994, and November 1995.  In other statements, he 
asserts that he is treated for sinusitis on a continuous 
basis and that he experiences bleeding as a result of the 
sinusitis, as well as severe headaches.  (See the veteran's 
October 1995, October 2002, July 2004, and January 2006 
Statements in Support of the Claim.)  

The pertinent evidence associated with the claim file include 
VA medical treatment records, dated in March 1994; VA 
examination reports, dated in November 1995, February 1998, 
March 2000, January 2002, July 2005; the November 1995 
medical record from Hackensack Medical Center; and the 
medical records from J. T. Andronaco, dated from June 2002 to 
January 2006.  

The VA medical treatment records reveal that the veteran 
suffers from chronic sinusitis and that he responded poorly 
to antibiotic sprays.  He complained of headaches and 
postnasal drip.  The medical evidence also shows that the 
veteran's medical history is significant for a septoplasty.  
(See VA medical treatment records, dated from October 1993 to 
March 1994.)  

An October 1995 Report Form from A. P. Cheng, M.D. reveals 
that the veteran has a history of chronic recurrent 
sinusitis, headaches, nasal obstruction, mucus purulent 
discharge, and status-post previous surgery.  He was 
diagnosed as having chronic sinusitis.  An October 1995 
computed tomography (CT) scan of the para nasal sinuses 
revealed nasal septa deviation to the right and slight right 
anterior ethmoid mucosal thickening.  

The November 1995 VA examination report shows that the 
veteran complained of postnasal drip, congested nasal mucosa, 
and that he related that he was in receipt of treatment for 
nasal sinus treatment.  The examination revealed airway on 
both sides of the nose, congested nasal mucosa.  There was no 
evidence of postnasal drip.  There was, however, tenderness 
over the maxillary sinuses and clinical evidence of active 
nasal disease.  He was diagnosed as having active nasal sinus 
disease.  

A review of the claims file shows that a total 100 percent 
disability rating is assigned from November 15, 1995 based on 
the veteran having undergone a septoplasy on November 15, 
1995.  The total 100 percent rating was continued for the 
period of November 15, 1995 to December 31, 1995.  Beginning 
January 1, 1996, a noncompensable rating was re-assigned for 
chronic sinusitis.  

The February 1998 VA examination report reveals a normal 
external nose, and good airway on both sides of the nose.  
Superior, middlem and inferior tubinates are normal.  No 
clinical evidence of active nasal sinus disease.  The X-ray 
of the nasal sinuses shows the residual of nasal sinusitis.  
Examination of the larynx showed normal mucosa and vocal 
cords, no pharyngeal disease.  Examination of the pharynx was 
normal.  The diagnosis revealed residuals of nasal sinus 
surgery, no active nasal disease and no active disease sinus 
disease.  On VA examination, dated in March 2000, there was 
no active nasal sinus disease.  

In October 1998, the veteran stated that he underwent three 
surgeries for sinusitis, that he is on antibiotics, and that 
he suffers from headaches much more than 3 times per year.  
He also stated that as a result of the severity of the 
symptoms associated with sinusitis, he is absent from work 
and he points out that there are records which show that he 
had to discontinue his education at a computer school, which 
he was enrolled in under the VA Rehabilitation Program, due 
to the severity of his headaches.  

The March 2000 VA examination report shows that the veteran 
complained of recurrent nasal catarrh and postnasal drip.  
The report states that the veteran underwent multiple nasal 
surgeries with a deviation of the nasal septum, congested 
nasal mucosa, tenderness over the maxillary sinuses and 
clinical evidence of active disease in the nose and the nasal 
sinus.  There was no evidence of active nasal disease or 
active nasal sinus disease.  

The July 2001 medical report from A. Goldfarb, M.D. at Summit 
Avenue Medical states that the veteran has suffered multiple 
bouts of acute sinusitis consisting of headaches, pain, and 
purulent discharge and crusting.  

The January 2002 VA examination report shows that the veteran 
complained of recurrent nasal catarrh and a postnasal drip.  
The examination reveals congestion of the nasal mucosa 
hypertrophy of the turbinates and tenderness over the 
maxillary sinuses.  There was clinical evidence of an active 
nasal sinus disease.  The veteran was diagnosed as having 
active nasal sinus disease.  

The July 2005 VA examination report revealed deflection of 
the nasal septum with obstruction of more than 50 percent of 
the nasal airway on the left side.  Clinically, the 
examination confirmed nasal sinus disease and hypertrophy of 
the turbinates on both sides.  The veteran was diagnosed as 
having clinically shown bilateral nasal sinusitis with 
multiple nasal surgeries on the nose.  

The medical records from J. T. Andronaco, dated from June 
2002 to January 2006, showed continued treatment for 
sinusitis.  The records include the veteran's complaints of 
sinus headaches.  It is noted that the veteran experienced 
production of green mucus.  

The Board notes that during the pendency of the appeal, the 
regulations for rating sinusitis were changed, effective 
October 7, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), the Court held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied absent Congressional intent to the 
contrary or if the Secretary of VA has indicated otherwise.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated that retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Under the criteria of 38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514, in effect before October 7, 1996, a 10 percent 
compensable rating is assigned for sinusitis which is 
moderate, with discharge or crusting, scabbing and infrequent 
headaches.  A 30 percent rating is assigned for severe 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent disability rating is 
assigned where there is postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514 (1995).  

Effective on October 7, 1996, Diagnostic Codes 6510 through 
6514 are rated as follows: Under the General Rating Formula 
for Sinusitis, a noncompensable (zero percent) disability 
rating is warranted for sinusitis detected by X-ray only.  An 
incapacitating episode is defined in the note following 
Diagnostic Code 6510 as one that requires bed rest and 
treatment by a physician.  A 10 percent disability rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2006).  

The Board concludes that the veteran is entitled to a 30 
percent disability rating under the criteria in effect prior 
to the change in regulations in October 1996.  

The evidence in favor of the veteran's claim shows that the 
veteran has suffered from chronic sinusitis which is 
manifested by frequent incapacitating recurrences.  For 
example, on VA examination, dated in November 1995, the 
examiner stated that the veteran has a history of recurrent 
nasal sinus disease; during the examination the examiner 
noted the presence of active nasal disease (note that the 
March 2000, January 2002, and July 2005 VA examination 
reports also state that the veteran has active sinus 
disease).  

In the October 1995 statement, the veteran asserted that he 
was absent from work and discontinued school due to the 
severity of the symptoms caused by sinusitis.  The November 
1998 Report of Contact shows that a VARO representative 
reviewed the veteran's vocational rehabilitation file and 
determined that he discontinued his education in February 
1990, due to complaints of headaches and absences from 
school.  The correspondence that the veteran wrote to the 
educational institution is associated with the claims file.  
In fact, the correspondence shows that the veteran informed 
his educational institution that it was likely that he would 
take a medical leave of absence and that he would be 
undergoing surgery for his condition.  The Board finds that 
the veteran's statements and assertions are credible.  

Considering the veteran's statements and the medical 
examination reports, the Board finds that it is reasonable to 
conclude that the veteran suffers from severe sinusitis with 
frequent incapacitating recurrences.  The evidence in favor 
of the veteran's claim also shows that he suffered "multiple 
bouts" of acute sinusitis consisting of headaches, purulent 
discharge, and crusting.  These symptoms are consistent with 
the criteria required for the assignment of a 30 percent 
disability rating under the criteria in effect prior to 
October 1996.  The evidence against the veteran's claim 
includes the February 1998 VA examination report which states 
that there was no clinical evidence of active sinus disease.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Given the foregoing, reasonable doubt is resolved in favor of 
the veteran and a 30 percent disability rating is assigned 
for sinusitis under the criteria in effect prior to the 
October 1996 change in regulations that pertain to evaluating 
sinusitis disease.  

Entitlement to a Disability Rating in Excess of 30 Percent 
for Sinusitis

The Board considered whether the veteran's symtoms which are 
attributable to sinusitis meet the criteria for the next 
higher rating of 50 percent under either the old or the new 
criteria for evaluation of sinusitis.  

The evidence reveals that the veteran suffers from chronic 
sinusitis.  The evidence does not, however, reveal that the 
veteran suffers from postoperative sinusitis, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.  There is also no evidence of chronic 
osteomyelitis following radical surgery or evidence that his 
sinusitis is near constant.  Accordingly a disability rating 
of 50 percent is not warranted under the old or revised 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514 (1996)(2006).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against assigning a 
disability rating in excess of 30 percent for sinusitis.  38 
U.S.C.A. § 1110 (West 2002).  As such, the benefit of the 
doubt doctrine is not for application in this regard.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for right Achilles 
tendonitis, currently evaluated as 20 percent disabling is 
denied.  




	(CONTINUED ON NEXT PAGE)


Entitlement to an increased rating of 30 percent, and no 
more, for sinusitis is granted subject to the law and 
regulations governing the payment of monetary benefits.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


